DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on November 04, 2021 and is acknowledged. 
A review of the claims and the applicant’s argument indicates that the claims distinguish over the prior art of record. Accordingly, withdrawal of all outstanding rejections is warranted in this case.
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
It is in the opinion of the examiner that the art of record does neither anticipates nor renders obvious the limitations:
Claim 1, 
…measuring a volume of the elements to be recycled or disposed lying on said conveyor belt to determine a measured volume value; comparing said measured volume value with a first predetermined value;
increasing a vibration intensity of said at least one screen in case said measured volume value exceeds said first predetermined value; and
slowing down an operation of said crusher simultaneously with said increasing said vibration intensity of said at least one screen.
Claim 5,
…wherein a vibration intensity of said at least one screen is increased in case said measurement of said volume exceeds said first predetermined value; and wherein operation of said crusher is slowed down simultaneously with increasing said vibration intensity of said at least one screen.
The closest prior art is Juha et al. US. Publication (2011/0089270) in view of Conway US. Publication (2016/0369371), disclose a control method of a treatment plant for elements and a treatment plant for elements to be recycled or disposed of, however the prior arts do not disclose, increasing a vibration intensity of said at least one screen in case said measured volume value exceeds said first predetermined value; and slowing down an operation of said crusher simultaneously with said increasing said vibration intensity of said at least one screen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 4, 2022

/S.O.B./Examiner, Art Unit 3725                                                                          

/JESSICA CAHILL/Primary Examiner, Art Unit 3753